FILED
ASHEVILLE, N.C.

: a ] .
United States District Court for the Aus’ 14 ania
. . . U.S. DISTRICT COURT
Western District of North Carolina W. DIST.OF N.C.

Asheville Division

Hand-Delivered
UNITED STATES OF AMERICA DOCKET NO: 1:18cr92
VS.

JAMES E. MACALPINE
Defendant, a Trust

|

|

|

| Motion to Seal Documents
| in the Court Record

|
|

 

James Edward MacAlpine asks the court to seal certain court records in the interest of
justice and to protect Public Policy.

A. Introduction

1. Plaintiffis UNITED STATES OF AMERICA; Defendant is JAMES E. MACALPINE, a
Trust.

2. Plaintiff brought a Criminal Complaint against the Defendant.

3. James Edward MacAipine asks the court to seal the following documents in the Court
Record:

a. Notice and directive to the United States Court for the Western District of North
Carolina as Trustee for the JAMES E. MACALPINE Case 1:18CR92 TRUST
Defendant, a Trust with Affidavit in Support.

b. Notice and Declaration of Private Living Estate Trust by a natural Man.

c. Notice of Arrival of Head of Mission.

4. Justice would be served by the court sealing the record in this case by protecting Public
Policy

B. Argument

5. The court may seal court records if the interests favoring nondisclosure in a particular
case outweigh the public’s common-law right of access to judicial records. Jn re Sealed
Case, 237 F.3d 657, 666 (D.C. Cir. 2001); SEC v. Van Waeyenberghe, 990 F.2d 845, 848
(Sth Cir. 1993); see Nixon v. Warner Comm., Inc., 435 U.S. 589, 598, 98 S.Ct. 1306, 1312
(1978).

Case 1:18-cr-00092-MR-WCM Document 56 Filed 08/14/19 Page 1 of 2

 

 
6. The court should seal the above listed documents in this case because exposing them to
the general public could severely damage Public Policy and the integrity of the Court
System.

C. Conclusion

For the reasons set forth above, the Man, James Edward MacAlpine, wishing to protect
and preserve the Public Policy of the United States and its Court System, hereby and herewith
Motions this honorable Court of Equity to seal the Record of the foregoing listed documents.

Requested this _ day of August, 2019.

By: The Cestui Que Trust,
James Edward MacAipine

Case 1:18-cr-00092-MR-WCM Document 56 Filed 08/14/19 Page 2 of 2

 
